Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 1 of 89




                                                                 DA00842
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 2 of 89




                                                                 DA00843
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 3 of 89




                                                                 DA00844
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 4 of 89




                                                                 DA00845
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 5 of 89




                                                                 DA00846
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 6 of 89




                                                                 DA00847
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 7 of 89




                                                                 DA00848
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 8 of 89




                                                                 DA00849
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 9 of 89




                                                                 DA00850
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 10 of 89




                                                                  DA00851
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 11 of 89




                                                                  DA00852
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 12 of 89




                                                                  DA00853
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 13 of 89




                                                                  DA00854
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 14 of 89




                                                                  DA00855
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 15 of 89




                                                                  DA00856
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 16 of 89




                                                                  DA00857
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 17 of 89




                                                                  DA00858
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 18 of 89




                                                                  DA00859
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 19 of 89




                                                                  DA00860
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 20 of 89




                                                                  DA00861
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 21 of 89




                                                                  DA00862
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 22 of 89




                                                                  DA00863
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 23 of 89




                                                                  DA00864
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 24 of 89




                                                                  DA00865
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 25 of 89




                                                                  DA00866
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 26 of 89




                                                                  DA00867
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 27 of 89




                                                                  DA00868
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 28 of 89




                                                                  DA00869
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 29 of 89




          EXHIBIT 22




                                                                  DA00870
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 30 of 89




                                                                  DA00871
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 31 of 89




                                                                  DA00872
            Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 32 of 89


Current Operator Cost vs Proposed (Peak)




                                                                        FURIE OPERATING ALASKA, LLC


                                                                                              DA00873
                Case 19-11781-LSS      Doc 372-14     Filed 12/05/19   Page 33 of 89



Current Operator Cost vs Proposed (Peak) – Cont’d


 Primary Concerns
      • Timing required to get replacement operators knowledgeable / competent
           • Furie equipment
           • Furie operating procedures
           • Familiarity of a particular well’s flow characteristics
      • Risks associated with above include
           • HSE (health, safety, environmental)
           • Equipment damage / extended downtime
           • Flow assurance (revenue)
           • Cost savings of proposed ‘daylight operators only’ may be less than realized -
             particularly during winter months
           • Savings from releasing roustabouts is only +/- 6 months/year




                                                                                              DA00874
                 Case 19-11781-LSS    Doc 372-14   Filed 12/05/19   Page 34 of 89



Produced Water Disposal Options


Current Status
     • Data Needs
           • Water Rates from KLU A-2A for sizing evaporator and
           • What are long term plans? I.e., how much water can we expect in the future?
           • Short term decision, less than 5 years at current projected water rates
           • Evaporator – expected investment cost at $0.65 MM
                • Limited flexibility with volumes
                • Annual OPEX $ 0.7 MM (fuel, sludge disposal, maintenance)
                • Permit 3 – 4 months (est.)
           • Disposal well
                • Unknowns (no wells within 5 miles) – hard to define parameters for disposal well
                  but can expect investment cost to be $4MM
                • Flexibility on volumes / particularly long term
                • Annual OPEX $0.1 MM (well maintenance, disposal pump maintenance)
                • Permit(s) timing 4 – 5 months (est.)




                                                                                             DA00875
           Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 35 of 89



Produced Water Disposal Options – Cont’d




                                                                             DA00876
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 36 of 89




          EXHIBIT 23




                                                                  DA00877
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 37 of 89




                                                                  DA00878
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 38 of 89




                                                                  DA00879
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 39 of 89




                                                                  DA00880
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 40 of 89




                                                                  DA00881
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 41 of 89




                                                                  DA00882
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 42 of 89




                                                                  DA00883
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 43 of 89




                                                                  DA00884
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 44 of 89




                    EXHIBIT 24




                                                                  DA00885
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 45 of 89




                                                                  DA00886
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 46 of 89




                                                                  DA00887
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 47 of 89




                                                                  DA00888
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 48 of 89




                                                                  DA00889
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 49 of 89




                                                                  DA00890
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 50 of 89




                                                                  DA00891
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 51 of 89




                                                                  DA00892
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 52 of 89




                                                                  DA00893
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 53 of 89




                                                                  DA00894
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 54 of 89




                                                                  DA00895
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 55 of 89




                                                                  DA00896
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 56 of 89




                                                                  DA00897
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 57 of 89




                                                                  DA00898
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 58 of 89




                                                                  DA00899
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 59 of 89




                                                                  DA00900
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 60 of 89




                                                                  DA00901
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 61 of 89




          EXHIBIT 25




                                                                  DA00902
                Case 19-11781-LSS             Doc 372-14         Filed 12/05/19        Page 62 of 89



Message
From:          OPS Group (Shaw)[opsgroup@shaw.cal
Sent:         5/28/2017 5:42:52 PM
To:           'Bruce Webb [b.webb@furiealaska.com]
CC:           'Bruce Ganer'[bganer@sprioilgas.com];'.1omo Stewart'[jstewart@interiorgas.com];'Robin 0. Brena'
              [rbrena@brenalaw.com];'Lars Degenhardt; SA'[degenhardt@deutsche-oel-gas.com]; David Elder
              [/o=ExchangeLabs/ou=Exchange Administrative Group
              (FYDIBOHF23SPDLT)/cn=Recipients/cn=986c15f96e6f425baf445da2c4e19167-David Elder];'Tony Nunes'
              [tnunes@coganpartners.com]
Subject:       RE: Furie KLU Data


Bruce,

 have some difficulty with your statement that no one eke has requested such a review, but we will set that aside.

The following are my concerns with the NSAI report based on my initial review. Please provide NSAI's explanations and
responses.

Comments on NSAI Reserves Report

There are many issues that surface once a person drills down into the detail of the NSA! report.

o       This is a summary report only.
o       It contains no geological or geophysical details.
o       It contains no definition of development plans.
o       It doesn't contain a map of well locations
•       Gas pricing
o       For this evaluation gas prices were supplied to NSA! by Furie.
o       In most years the forecast price is in excess of existing contract pricing.
fZ4     Given that 2/3 of proven gas is under contract I would have expected the forecast gas pricing to closely
reflect these prices
r•      Proven reserves are based on the gas being economically producible. Therefore, a reduction of gas
pricing would impact reserve numbers.
•       Well counts
•       The report contains negative well counts, which are impossible in the real world.
o       Sometimes negative net wells are shown when gross wells are zero.
o       We need to understand NSAI's rationale for this.
•       Capital Costs
        The report contains negative capital costs for some well developments and well abandonments. This
implies they are receiving credits in excess expenditures for these activities.
o       We need to understand NSAI's rationale for this.
o        Negative reserves are shown in possible and probable reserves for certain years.
o       I'm not sure how this is possible.
o       We need to understand NSAI's rationale for this.
o       PDNP have a future worth of -S1.71V1M (but a PW10 of $58M)
o       Would development of PDNPs on this basis be a reasonable financial decision?
•       Furie mentioned that KLU #1 was not included in the analysis when they supplied this report.
o       We need to determine significance of this comment.
o       Is there a reason NSAI didn't include it?
•       Possible Reserves show production in 2016.




                                                                                                   FURIE-BANKR_00199856
                                                                                                            DA00903
                   Case 19-11781-LSS           Doc 372-14         Filed 12/05/19        Page 63 of 89



o            don't see how this is possible. Wouldn't that make them proven reserves.
•           What assumptions and approach has been taken in this reserves evaluation to yield the above results.

Thanks.

Chris J. Wilds,P. Eng.
President


OPS Group InternationalInc.
3440 Redden Road
Nanoose Bay. BC
V9P 9H4

Cellular: 403-861-5498


From: Bruce Webb [mailto:b.webb@furiealaska.com]
Sent: May 26, 2017 9:16 PM
To: OPS Group (Shaw)
Cc: Bruce Ganer; 3omo Stewart; Robin 0. Brena; Lars Degenhardt; SA; David Elder; Tony Nunes
Subject: Re: Furie KLU Data

Chris,
The owner and management of Furie are reluctant to put you in direct interaction with NSAL Furie has worked with
NSAI for several years building a rapport. Furie does not believe the involvement of an unaffiliated third party directly
into our business is a prudent move. To date, no other potential gas purchaser has requested such a consultation. Furie
is happy to give you all the data from NSAI, through ourselves our our contractors.

Sent from my iPhone

On May 26, 2017, at 12:53 PM,OPS Group(Shaw) <opsgroup@shaw.ca> wrote:

Bruce G.,

Are you pursuing the cost of a potential reserves review with NSAI and their availability or is this something that Bruce
Webb, or someone else, will be looking after?

Chris

From: Bruce Ganer [mailto:bganerftsprioilgas.com]
Sent: May 26, 2017 1:03 PM
To:'Chris Wilde'; 'Bruce Webb'
Cc:'Jomo Stewart'; 'Robin 0. Brena'; 'Lars Degenhardt; SA'
Subject: RE: Furie KLU Data

Chris,

Sure enough,this got buried in the other emails I received over the last several days while in New York City.

Attached is all I have to provide you. Note a key difference between the SPRI report(2-1-2017) and the NSAI report(7-
31-2016) is that the SPRI report includes consideration to the KLU A-1(Osprey) well whereas the NSAI report does not.

Regards,
Bruce Ganer

From: Chris Wilde [mailto:opsgroup@shaw.ca]
Sent: Friday, May 26, 2017 2:47 PM



                                                                                                    FURIE-BANKR_00199857
                                                                                                                DA00904
                Case 19-11781-LSS           Doc 372-14        Filed 12/05/19       Page 64 of 89



To: Bruce Webb <b.webbPfuriealaska.com>
Cc: Bruce Ganer <bganer@sprioilgas.com>; Jomo Stewart <Istewart@interiorgas.com>; Robin O. Brena
<rbrena@brenalaw.com>
Subject: Re: Furie KLU Data

Bruce,

Below is Wednesday email from Bruce Webb authorizing you to provide data.

Chris Wilde


From: Bruce Webb
Sent: Wednesday, May 24, 11:39 AM
Subject: Re: Furie KLU Data
To: OPS Group(Shaw)
Cc: Bruce Ganer, LARS Degenhardt, D. Elder

Thanks Chris,

That makes a lot of sense.

Bruce Ganer is authorized to supply you with the additional data, if it is available within the SPRI files

The SPRI reserves Report will also be made available..

Regards,

Bruce Webb
Sr. Vice President

188 W. Northern Lights Blvd., Suite 620
Anchorage, Alaska 99503
Office: 907.277.3726
Fax: 907.277.3796
Cell: 907.331-7399
Email: b.webbAfuriealaska.corn




From: "OPS Group (Shaw)" <opsgroup@sha\AI ca>
Date: Wednesday, May 24, 2017 at 10:10 AM
To: Bruce Webb <b.webb@furiealaska.com>
Cc: Bruce Ganer <bganer sprioilcias.com>
Subject: Furie KLU Data

Bruce W.,



Further to your suggestion last week, IGU is pursuing whether they can obtain any of the data PRA prepared
for AIDEA regarding the Furie reserves. IGU is also looking at whether it is possible, practical and economic to
engage PRA directly. I'll let you know if I hear anything.




                                                                                               FURIE-BANKR_00199858
                                                                                                             DA00905
               Case 19-11781-LSS           Doc 372-14        Filed 12/05/19      Page 65 of 89



However, because we are very short of time, and until and unless the use of PRA is resolved, I request Bruce
Ganer continue to fulfil my e-mail request of last week. Specifically this is to provide any other reserve reports
Furie might have, including the SPRI report, and to determine what NSAI's cost would be if a review meeting is
required.



Thanks.



Chris J. Wilde, P. Eng.

President



OPS Group International Inc.

3440 Redden Road

Nanoose Bay, BC

V9P 9H4



Cellular: 403-861-5498




<irnage001.jpg> Virus-free. www.avq.corn




                                                                                            FURIE-BANKR_00199859
                                                                                                       DA00906
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 66 of 89




          EXHIBIT 26




                                                                  DA00907
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 67 of 89




                                                                  DA00908
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 68 of 89




                                                                  DA00909
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 69 of 89




                                                                  DA00910
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 70 of 89




          EXHIBIT 27




                                                                  DA00911
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 71 of 89




                                                                  DA00912
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 72 of 89




                                                                  DA00913
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 73 of 89




                                                                  DA00914
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 74 of 89




                                                                  DA00915
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 75 of 89




          EXHIBIT 28




                                                                  DA00916
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 76 of 89




                                                                  DA00917
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 77 of 89




                                                                  DA00918
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 78 of 89




                                                                  DA00919
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 79 of 89




          EXHIBIT 29




                                                                  DA00920
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 80 of 89




                                                                  DA00921
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 81 of 89




                                                                  DA00922
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 82 of 89




                                                                  DA00923
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 83 of 89




          EXHIBIT 30




                                                                  DA00924
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 84 of 89




                                                                  DA00925
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 85 of 89




                                                                  DA00926
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 86 of 89




          EXHIBIT 31




                                                                  DA00927
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 87 of 89




                                                                  DA00928
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 88 of 89




                                                                  DA00929
Case 19-11781-LSS   Doc 372-14   Filed 12/05/19   Page 89 of 89




                                                                  DA00930
